Citation Nr: 1208273	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-35 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder, including as secondary to the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1945 to January 1949, including service in World War II.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim for entitlement to service connection for a right knee disorder, presently on appeal.  

The January 2009 decision also denied a service-connection claim for a left eye disorder and an increased rating claim for the service-connected left knee disability.  The Veteran had initiated an appeal of these remaining issues by a timely notice of disagreement (NOD), upon which the RO furnished a statement of the case (SOC) for these issues in September 2009.  In response, though, the Veteran submitted a substantive appeal (VA Form 9 or equivalent) in September 2009 that expressed intent to perfect an appeal for the right knee claim, but did not express any intent to appeal the additional left eye and left knee claims.  No action has been taken by the RO to lead the Veteran to believe that either of these issues remains on appeal and the Veteran has not submitted any statements indicating that he wished to appeal the matters of the left eye disorder or the left knee disability or that he currently believes the matters are on appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009)
  
The Veteran then testified at a hearing at the RO in December 2011, before the undersigned Veterans Law Judge (VLJ) of the Board; a transcript of the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Based on his personal hearing testimony and other documents of record, the Veteran contends his right knee disorder began from an in-service motor vehicle accident (MVA) in March 1946.  HE also asserts he favored his left knee and used his right knee considerably more, to the point that his gait changed and his right knee began to bother him more.  Hearing Transcript (T.) at 10.  It appears the Veteran has raised the possibility of aggravation of his right knee disability by his service-connected left knee disability.

The September 2009 VA examiner, upon X-ray testing, diagnosed the Veteran with degenerative arthritis of the right knee.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  

The Veteran's service records confirm that he was in a MVA on March 13, 1946, in which he drove into a ditch to avoid a high-speed collision with an oncoming car.  His service treatment records are replete with documentation of treatment for injury to his left knee cartilage as a result of this MVA.  In contrast, a review of his service treatment records is unremarkable for treatment or diagnosis of any disorder/problems associated with his right knee.  

Nonetheless, the Veteran testified that he injured his right knee during the in-service MVA in 1946.  He also testified to right knee pain and swelling since then, thereby asserting a competent continuity of right knee symptomatology.  He is competent to report persistent right knee pain and swelling since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

The Board acknowledges that the September 2009 VA examiner provided a medical opinion discounting the notion that his current right knee degenerative arthritis is etiologically linked to service.  The examiner stated his current right knee condition is less likely than not the result of the motorcycle accident during his military service.  The examiner based this conclusion based on the lack of documentation in his service treatment records about any injury or treatment for his right knee and lack of documentation of right knee pain until 1993.  However, the examiner's opinion did not take into consideration the Veteran's competent lay statements of chronic right knee pain and swelling since service, to include the likelihood that these complaints represented an underlying symptom of his presently diagnosed right knee disability.  Clarification is needed.  

The September 2009 VA examiner also opined that "[the Veteran's] current right knee condition is less likely as not secondary to his left knee osteoarthritis."  The examiner reasoned, "[t]here is no evidence in medical literature that supports osteoarthritis of one knee causes osteoarthritis of the opposite knee."  Importantly, in discounting the possibility of secondary service connection, the opinion addressed only causation, not aggravation, as a means of secondary service connection.  The Veteran has emphasized the possibility that his right knee has worsened over the years through aggravation by his service-connected left knee disability.  Thus, an opinion with regard to whether the Veteran's nonservice-connected right knee disability is aggravated by his service-connected left knee disability is needed.  

A medical opinion is needed to ascertain whether the Veteran's right knee disability is in any way related to service, any event of service, or to his service-connected left knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination(s) with a physician with appropriate expertise in order to determine the nature and etiology of his right knee disorder.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Identify all present disabilities associated with the right knee, including arthritis.  

b)  For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any in-service injury or disease?  

c)  The examiner should also opine whether it at least as likely as not (a 50% or higher degree of probability) that any right knee disability is proximately due to, or aggravated by, the Veteran's service-connected left knee disability.  If the service-connected left knee disability aggravates (i.e., permanently worsens) the right knee disability, the examiner should identify the percentage of disability which is attributable to the aggravation.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  

2.  Then readjudicate the claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

